Exhibit 10.2

 

PROMISSORY NOTE

(Variable Rate, Revolving Loan)

 

Not to Exceed $9,000,000.00

 

Sioux Falls, South Dakota

 

 

September 21, 2007

 

FOR VALUE RECEIVED, N0RTHERN LIGHTS ETHANOL, LLC, a South Dakota Limited
Liability Company (“Borrower”), hereby promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”, which term shall
include any future holder hereof), at 141 N. Main Avenue, Sioux Falls, South
Dakota, or at such other place as Lender may from time-to-time designate in
writing, in lawful money of the United States of America, the principal sum of
Nine Million & 00/100 Dollars ($9,000,000.00) or so much thereof as may be
advanced hereunder.

 

CALCULATION OF INTEREST. Interest on each advance hereunder shall accrue at an
annual rate equal to 3.00% plus the one-month LIBOR rate quoted by Lender (LIBOR
+ 3.00%), which shall be the one-month LIBOR rate in effect two New York Banking
Days prior to the stated monthly reprice date, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, such rate to be reset monthly on the last day of the month. The term
“New York Banking Day” means any date (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York. Lender’s internal
records of applicable interest rates shall be determinative in the absence of
manifest error. If the initial advance under this Note occurs other than on the
first day of the month, the initial one-month LIBOR rate shall be that one-month
LIBOR rate in effect two New York Banking Days prior to the date of the initial
advance, which rate shall be in effect on the remaining days of the month of the
initial advance.

 

PAYMENT OF INTEREST. Payments of all interest accrued hereunder shall be made on
the last day of any month in which any amount is outstanding hereunder.

 

REVOLVING FEATURE. Borrower may from time to time prior to the Maturity Date
draw, on a revolving basis, the difference of the outstanding principal amount
hereunder and the lesser of (i) the Borrowing Base and (ii) Nine Million Dollars
($9,000,000.00) (the greater of the two being the “Loan Maximum”). Lender’s
obligation to make any advance under this Promissory Note is conditioned upon
(i) all representations and warranties made by Borrower in the Loan Agreement
remaining true, accurate and complete, (ii) Borrower’s continued compliance with
all other terms and conditions of this Promissory Note and the Loan Agreement
including any preconditions to any advance hereunder contained in the Loan
Agreement, (iii) no Event of Default having occurred under this Promissory Note,
or any other Promissory Note between the parties hereto, or under any other Loan
Document, and (iv) Borrower shall demonstrate to Lender’s satisfaction that the
funds requested to be advanced shall be used in the operation of Borrower’s
ethanol production facility. Subject to these conditions, Lender shall advance
to Borrower hereunder, such amounts as Borrower may from time-to-time request,
not to exceed the total principal amount at any one time outstanding hereunder
of Nine Million Dollars ($9,000,000.00). Such requests for advances hereunder
shall be funded the next Business Day if received by Lender not later than 11:00
a.m. of any Business Day, subject to Lender requiring additional time to confirm
Borrower has satisfied the conditions of this Note (including the Borrowing Base
requirements provided for below) at the time each such advance is requested and
made.

 

--------------------------------------------------------------------------------


 

PAYMENT IN FULL AT MATURITY. The maturity date of this Note is July 30, 2008
(the “Maturity Date”). The total unpaid principal amount and all interest
thereon and any other amount due hereunder shall be payable on the Maturity
Date. THIS NOTE REQUIRES A BALLOON PAYMENT.

 

PAYMENT DUE ON NON-BUSINESS DAY. In the event any payment due under this Note is
due on a date other than a Business Day (as defined in the Loan Agreement), such
payment shall be due on the Business Day immediately following the day the
payment was otherwise due.

 

PREPAYMENTS. Borrower may prepay this Note in whole or in part at any time, and
if in part from time-to-time, during the entire term of this Note, without
penalty or premium. No prepayment shall reduce the amount of any scheduled
payment.

 

MANDATORY PAYMENTS PRIOR TO MATURITY. In the event the amount outstanding
hereunder at any time, including interest and any other amounts, exceeds the
amount which could be borrowed on such date according to the then applicable
Borrowing Base (the “Eligible Balance”), Borrower shall immediately pay to
Lender an amount not less than the difference between such balance and the
Eligible Balance.

 

BORROWING BASE. Definitions. As used in this Promissory Note: “Borrowing Base”
means, as of the day for which it is calculated, .75 (75%) of the total of (i)
the fair market value of the outstanding Inventory, (ii) the Eligible Accounts
Receivable, and (iii) hedging accounts at fair market value; “Inventory” means
all Borrower’s corn, and ethanol, and DDGS Inventory, as determined to Lender’s
satisfaction; “Eligible Accounts Receivable” means Accounts (as defined in the
Uniform Commercial Code) owned by Borrower that were generated by Borrower’s
sale of Inventory, minus Ineligible Accounts; “Ineligible Accounts” means
Accounts which either have been outstanding more than 90 days, or Accounts which
otherwise would be Eligible Accounts Receivable that Lender determines in its
discretion should not so qualify. Eligible Accounts Receivable shall exclude
Borrower’s “contra” accounts and any other obligations or offsets which any of
Borrower’s account obligors may claim against Borrower.

 

Borrower Reports. Each request for an advance hereunder shall be accompanied by
Borrower’s report to Lender evidencing the Borrowing Base as of the close of the
previous Business Day, in a form and containing such content as Lender shall
from time-to-time specify to Borrower, including but not limited to: reports of
the Borrower’s Accounts itemized by age; reports of the Inventory itemized by
type, including its quantity, geographical location, and information identifying
any third party in possession or control thereof Borrower Report shall also
report Eligible Accounts Receivable on a gross basis, and be itemized as to all
offsets that may be claimed by any account obligor as further set forth in the
definition of Eligible Accounts Receivable above, if at the end of any calendar
month any amount is outstanding hereunder, not later than the 15th day of the
following month, Borrower shall provide Lender a report containing the above
information as of the end of such prior month. Borrower shall also provide
Lender such reports at other times specified by Lender. The request for advances
shall be on the form attached hereto as Exhibit A, unless Lender specifies
otherwise.

 

2

--------------------------------------------------------------------------------


 

Reasonable Processes and Controls. Borrower shall maintain reasonable processes
and controls, provide accurate calculation of the Borrowing Base and otherwise
assure compliance with the Lender’s collateral audit program, including
instituting policies requiring its employee marketers to accurately enter each
contract for purchase or sale of Inventory (including other relevant information
as to the status of the contract, including any dispute by the other party
thereto) into Borrower’s accounting system immediately upon entry into the,
contract. Among other information which shall be available to Lender on a daily
basis are the amount, identity, location, telephone number and other relevant
information concerning each account obligor, and the location and quantity of
all Inventory.

 

COMMITMENT FEE. In consideration of Lender’s agreement to extend the loan
evidenced by this Note, Borrower shall pay Lender on the date of this Note first
shown above a commitment fee of Twenty Two Thousand Five Hundred Dollars
($22,500.00).

 

UNUSED COMMITMENT FEE. Borrower shall pay Lender quarterly, in arrears, an
unused commitment fee. The unused commitment fee shall be paid October 31,
January 31, April 30, and July 31. The unused commitment fee is equal to
one-fourth percent (0.25%) per annum, multiplied by the difference, if any, of
the Loan Maximum minus the average daily outstanding principal balance due
hereunder for such prior quarter.

 

PAYMENTS. All payments under this Note shall be made in immediately available
funds. In the event there is no outstanding Event of Default, all payments made
hereunder shall be credited first to accrued interest, next to unpaid principal,
and next, in such order as Lender may determined in its sole and absolute
discretion, to other fees, charges, or costs and expenses payable by Borrower
under this Note or in connection with any other Loan Document.

 

PREPAYMENTS. Borrower may prepay this Note in Whole or in part at any time, and
if in part from time-to-time, during the entire term of this Note, without
penalty or premium. No prepayment shall reduce the amount of any scheduled
payment.

 

COLLATERAL; COORDINATION WITH LOAN AGREEMENT. This Note is within the definition
of the “Note” in the Amended and Restated Loan Agreement dated as of August 28,
2006, as amended by that Amendment to Amended and Restated Loan Agreement dated
September 21, 2007 (the “Loan Agreement”), and is subject to the additional
terms and conditions set forth in the Loan Agreement and the Loan Documents
referred to therein. This Note is secured by a Security Agreement dated as of
August 28, 2006, and a Mortgage-Collateral Real Estate Mortgage; Security
Agreement, Fixture Filing and Assignment of Rents dated as of the date of this
Note, as well as other collateral described in the Loan Agreement and the other
Loan Documents. Capitalized terms not defined herein shall have the meaning
given such terms in the Loan Agreement.

 

LATE PAYMENT; GRACE PERIOD; DEFAULT; CROSS-DEFAULT. If a payment due hereunder
is not made within ten (10) days after the date when due, Borrower shall pay to
Lender a late payment charge of Five Hundred Dollars ($500.00) to compensate
Lender for a portion of the cost related to handling the overdue payment. Any
default under this Promissory Note, the Security Agreement dated August 28,
2006, or any Event of Default as defined in the Loan Agreement, shall constitute
an “Event of Default” for purposes of this Note. After any Event of Default, the
entire principal sum evidenced by this

 

3

--------------------------------------------------------------------------------


 

Note, together with all accrued and unpaid interest, shall, at the option of the
holder hereof, bear interest at the rate per annum (the “Default Rate”) equal to
3% in excess of the rate of interest per annum which would otherwise be payable
hereunder, and become immediately due and payable without further notice (except
as provided in the Loan Agreement), demand or presentment for payment, and
without any relief whatever from any valuation or appraisement laws.

 

PAYMENT OF OTHER ITEMS. If Borrower defaults under any of the terms of this
Note, Borrower shall pay all reasonable costs and expenses, including without
limitation attorneys’ fees (including any service tax thereon) and costs,
incurred by Lender in enforcing this Note immediately upon Lender’s demand,
whether or not any action or proceeding is commenced by Lender. Without limiting
the generality of the preceding sentence, such costs and expenses shall include
all attorneys’ fees and costs incurred by Lender in connection with any federal
or state bankruptcy, insolvency, reorganization, or other similar proceeding by
or against Borrower or any surety, guarantor or endorser of this Note which in
any way affects Lender’s exercise of its rights and remedies under this Note or
under the Loan Agreement or any other Loan Document. Maker hereby stipulates
that Lender is a “regulated lender” within the meaning of SDCL 54-3-13 and other
applicable South Dakota statutes.

 

NO OFFSET. No indebtedness evidenced by this Note shall be offset by all or part
of any claim, cause of action, or cross-claim of any kind, whether liquidated or
unliquidated, which Borrower now has or may hereafter acquire or allege to have
acquired against Lender. To the fullest extent permitted by law, Borrower waives
the benefits of any applicable law, regulation, or procedure which provides, in
substance, that where cross demands for money exist between parties at any point
in time when neither demand is barred by the applicable statute of limitations,
and an action is thereafter commenced by one such party, the other party may
assert the defense of payment in that the two demands are compensated so far as
they equal each other, notwithstanding that an independent action asserting the
claim would at the time of filing the response be barred by the applicable
statute of limitations.

 

CERTAIN BORROWER WAIVERS. Borrower waives presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note and any
lack of diligence or delays in collection or enforcement of this Note. Borrower
agrees that this Note, or any payment hereunder, may be extended from
time-to-time, and Borrower consents to the release of any party liable for the
obligation evidenced by this Note, the release of any of the security for this
Note, the acceptance of any other security therefore, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of Borrower.

 

APPLICABLE LAW. This note shall be construed under and governed by the laws of
the State of South Dakota, without giving effect to conflict of laws or
principles thereof, but giving effect to federal laws of the United States
applicable to national banks. Whenever possible, each provision of this note and
any other statement, instrument or transaction contemplated hereby or relating
hereto, shall be interpreted in such manner as to be effective aid valid under
such applicable law, but, if any provision of this note or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such

 

4

--------------------------------------------------------------------------------


 

provision or the remaining provisions of this note or any other statement,
instrument or transaction contemplated hereby or relating hereto.

 

NO WAIVER; CERTAIN MISCELLANEOUS PROVISIONS. Failure to exercise any option
provided herein shall not constitute a waiver of the right to exercise the same
in the event of any subsequent default. No modification or waiver by Lender of
any of the terms of this Note shall be valid or binding on Lender unless such
modification or waiver is in writing and signed by Lender. Without limiting the
generality of the preceding sentence, no delay, omission or forbearance by
Lender in exercising or enforcing any of its rights and remedies under this Note
shall constitute a waiver of such rights or remedies. Lender’s rights and
remedies under this Note are cumulative with and in addition to all other legal
and equitable rights and remedies Lender may have in connection with the Loan.
The headings of paragraphs of this Note are for convenience of the parties only
and shall not be used in interpreting this Note. If this Note is lost, stolen,
or destroyed, upon Borrower’s receipt of a reasonably satisfactory
indemnification agreement executed by Lender, or if this Note is mutilated, upon
Lender’s surrender of the mutilated Note to Borrower, Borrower shall execute and
deliver to Lender a new promissory note which is identical in form and content
to this Note to replace the lost, stolen, destroyed or mutilated Note. Time is
of the essence in the performance of each provision of this Note by Borrower.
All exhibits hereto are incorporated herein.

 

AT THE OPTION OF LENDER, THIS NOTE MAY BE ENFORCED IN ANY FEDERAL COURT OR SOUTH
DAKOTA STATE COURT SITTING IN SIOUX FALLS, SOUTH DAKOTA; AND BORROWER CONSENTS
TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT
VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT BORROWER COMMENCES ANY
ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE,
LENDER AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF
THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

BORROWER AND LENDER EACH IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OF THE
LOAN DOCUMENTS (AS DEFINED IN THE LOAN AGREEMENT) OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first above
written.

 

 

NORTHERN LIGHTS ETHANOL, LLC

 

 

 

 

 

By:

/s/ Delton Strasser

 

 

                  Delton Strasser

 

Its:

President

 

5

--------------------------------------------------------------------------------